Exhibit 10.1

[EXECUTION VERSION]

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of February 7, 2017 (this “Amendment Agreement”), to
the Credit Agreement dated as of August 17, 2012, as amended and restated as of
August 7, 2015 (as amended, supplemented or otherwise modified from time to time
through the date hereof, the “Existing Credit Agreement”), among NAVISTAR, INC.,
a Delaware corporation (the “Borrower”), NAVISTAR INTERNATIONAL CORPORATION, a
Delaware corporation (“Parent”), the LENDERS party thereto and JPMORGAN CHASE
BANK, N.A. (“JPMorgan”), as Administrative Agent and Collateral Agent
(capitalized terms used but not defined herein having the meaning provided in
the Amended Credit Agreement (as defined below)). JPMorgan and Goldman Sachs
Lending Partners LLC have been appointed to act as joint lead arrangers in
connection with this Amendment Agreement (in such capacities, the “Arrangers”).

W I T N E S S E T H

WHEREAS, pursuant to the Existing Credit Agreement, the Existing Lenders (as
defined below) have made Tranche B Term Loans to the Borrower on the terms and
subject to the conditions set forth therein;

WHEREAS, Parent, the Borrower, the Continuing Lenders (as defined below), which
collectively constitute the Requisite Lenders (as defined in the Existing Credit
Agreement), and the New Lenders (as defined below) desire to amend the Existing
Credit Agreement (as so amended, the “Amended Credit Agreement”), to, among
other things,

 

  (a) reduce the Applicable Rate applicable to the Tranche B Term Loans (the
“Existing Term Loans”); and

 

  (b) modify certain other terms and conditions of the Existing Credit
Agreement, in each case, on the terms and subject to the conditions set forth
herein;

WHEREAS, each lender holding outstanding Tranche B Term Loans immediately prior
to the Amendment Effective Date (as defined in Section 3 hereof) (the “Existing
Lenders”) that executes and delivers a signature page to this Amendment
Agreement as a “Continuing Lender” (each, a “Continuing Lender”) at or prior to
12:00 p.m., New York City time, on February 3, 2017 (the “Signing Date”), will
have agreed to the terms of this Amendment Agreement upon the effectiveness of
this Amendment Agreement on the Amendment Effective Date. Each Existing Lender
that does not execute and deliver a signature page to this Amendment Agreement
at or prior to the Signing Date (each, a “Departing Lender”) will be deemed not
to have agreed to this Amendment Agreement and will be subject to the mandatory
assignment provisions of Section 2.19 of the Existing Credit Agreement upon the
effectiveness of this Amendment Agreement on the Amendment Effective Date (it
being understood that the interests, rights and obligations of the Departing
Lenders under the Credit Documents will be assumed by the financial institutions
set forth on Schedule I hereto (each, a “New Lender”), in each case in
accordance with Section 2.19 of the Existing Credit Agreement and Section 2
hereof).



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment of the Existing Credit Agreement. On the terms and subject
to the conditions set forth herein, effective as of the Amendment Effective
Date, the Existing Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.1 of the Existing Credit Agreement:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, for the immediately
preceding Business Day); provided, however, that, if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a Federal funds transaction quoted at 11:00 a.m., New York City time,
on such day to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided further, however, that if any of
the aforesaid rates shall be less than zero, then such rate shall be deemed to
be zero for all purposes of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Repricing Amendment” shall mean Amendment No. 1 dated as of February 7, 2017,
to this Agreement among Parent, the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as the Administrative Agent and the Collateral Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of the term “Applicable Rate” in Section 1.1 of the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows:

“Applicable Rate” means, on any day, (a) with respect to any Tranche B Term
Loan, (i) 3.00% per annum, in the case of a Base Rate Loan, and (ii) 4.00% per
annum, in the case of a Eurodollar Rate Loan, and (b) with respect to a Loan of
any other Class, the rate or rates per annum specified in the Extension
Agreement or the Refinancing Facility Agreement applicable to such Class.

(c) The definition of the term “Base Rate” in Section 1.1 of the Existing Credit
Agreement shall be amended by replacing each occurrence of the text “Federal
Funds Effective Rate” in such definition with the text “NYFRB Rate”.

(d) The definition of the term “Credit Document” in Section 1.1 of the Existing
Credit Agreement shall be amended by adding the text “Repricing Amendment,”
immediately after the text “the Amendment and Restatement Agreement,” in such
definition.

(e) The definition of the term “Federal Funds Effective Rate” in Section 1.1 of
the Existing Credit Agreement shall be amended and restated in its entirety to
read as follows:

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

- 3 -



--------------------------------------------------------------------------------

(f) The following new Section 9.24 is hereby added to Article IX of the Existing
Credit Agreement:

SECTION 9.24. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(1) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(2) the effects of any Bail-In Action on any such liability, including, if
applicable:

(a) a reduction in full or in part or cancellation of any such liability;

(b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(c) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

SECTION 2. Concerning the Tranche B Term Lenders and Existing Term Loans.
(a) Subject to the terms and conditions set forth herein, on the Amendment
Effective Date, (i) each New Lender shall become, and each Continuing Lender
shall continue to be, a “Tranche B Term Lender” and a “Lender” under the Amended
Credit Agreement and (ii) each New Lender shall have, and each Continuing Lender
shall continue to have, all the rights and obligations of a “Tranche B Term
Lender” and a “Lender” holding a Tranche B Term Loan under the Amended Credit
Agreement.

(b) On the Amendment Effective Date, (i) pursuant to Section 2.19 of the
Existing Credit Agreement, each Departing Lender shall be deemed to have
assigned and delegated its Existing Term Loans, and (ii) each Continuing Lender
that will be allocated an aggregate principal amount of the Tranche B Term Loans
as of the Amendment Effective Date (as disclosed to such Continuing Lender by
the Administrative Agent prior to the date hereof)

 

- 4 -



--------------------------------------------------------------------------------

that is less than the aggregate principal amount of Existing Term Loans of such
Continuing Lender immediately prior to the Amendment Effective Date shall be
deemed to have assigned and delegated the portion of its Existing Term Loans in
excess of such allocated amount, in each case together with all its interests,
rights (other than its existing rights to payments pursuant to Section 2.16 or
2.17 of the Existing Credit Agreement) and obligations under the Credit
Documents in respect thereof to each New Lender in the amounts as set forth
opposite such New Lender’s name on Schedule I hereto, at a purchase price equal
to par (the “Purchase Price”). Upon (x) payment to a Departing Lender of (I) the
Purchase Price with respect to its Existing Term Loans and (II) accrued and
unpaid interest and fees through but excluding the Amendment Effective Date
(including any amounts due under Section 2.15(c) of the Existing Credit
Agreement), which interest and fees shall be paid by the Borrower, and (y) the
satisfaction of the conditions set forth in Section 2.19 of the Existing Credit
Agreement (but without the requirement of any further action on the part of such
Departing Lender, Parent, the Borrower or the Administrative Agent), such
Departing Lender shall cease to be a party to the Existing Credit Agreement (and
shall not become a party to the Amended Credit Agreement).

(c) Each New Lender, if any, by delivering its signature page to this Amendment
Agreement and assuming Existing Term Loans, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, the Requisite Lenders or any
other Lenders, as applicable, on the Amendment Effective Date (and after giving
effect to the amendment of the Existing Credit Agreement).

(d) For purposes of clarity, (i) all Existing Term Loans outstanding immediately
prior to the Amendment Effective Date shall continue to be outstanding as
Tranche B Term Loans under the Amended Credit Agreement on and after the
Amendment Effective Date, subject to the terms of the Amended Credit Agreement
and (ii) on and after the Amendment Effective Date, this “Repricing Amendment”
shall become a “Credit Document” under the Amended Credit Agreement.

SECTION 3. Conditions to Effectiveness of Amendment. The amendment of the
Existing Credit Agreement and associated provisions set forth herein shall
become effective as of the first date on which the following occur or have been
waived in accordance with Section 9.5 of the Existing Credit Agreement (the
“Amendment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this Amendment
Agreement, executed and delivered by a duly authorized officer of Parent, the
Borrower, Continuing Lenders constituting the Requisite Lenders, each New Lender
and the Administrative Agent.

(b) The Administrative Agent shall have received, in respect of each of Parent
and the Borrower, (i) a certificate of such Credit Party executed by the
secretary or assistant secretary of such Credit Party attaching (A) a copy of
each Organizational Document of such Credit Party, which shall, to the extent
applicable, be certified as of the Amendment Effective Date or a recent date
prior thereto by the appropriate Governmental Authority provided that, in lieu
of the delivery requirement in this clause (A), if there has been no change to,
and no action has been taken to amend, the Organizational Documents of such
Credit Party since the

 

- 5 -



--------------------------------------------------------------------------------

Amendment Effective Date, the Administrative Agent shall accept a certification
from an Authorized Office of such Credit Party as to such fact, (B) signature
and incumbency certificates of the officers of such Credit Party,
(C) resolutions of the board of directors or similar governing body of such
Credit Party approving and authorizing the execution, delivery and performance
of this Amendment Agreement, certified as of the Amendment Effective Date by
such secretary or assistant secretary as being in full force and effect without
modification or amendment, and (D) a good standing certificate from the
applicable Governmental Authority of such Credit Party’s jurisdiction of
organization, dated the Amendment Effective Date or a recent date prior thereto,
and (ii) such other documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
each of Parent and the Borrower and the authorization of the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent and the Arrangers shall have received payment of
all fees and expenses required to be paid or reimbursed by Parent or the
Borrower under or in connection with this Amendment Agreement, including those
fees and expenses set forth in Section 5 hereof and in any arrangement letter or
fee letter entered into by the Parent or the Borrower with any Arranger in
connection with this Amendment Agreement.

(d) At the time of and immediately after giving effect to this Amendment
Agreement, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.

(e) The representations and warranties made or deemed to be made in this
Amendment Agreement shall be true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the Amendment Effective Date, except in the case of any
such representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty shall be so true and correct, or
true and correct in all material respects, as applicable, on and as of such
earlier date.

(f) The Borrower shall have (i) prepaid all accrued and unpaid interest and fees
in respect of the Existing Term Loans to but excluding the Amendment Effective
Date and (ii) paid to the Administrative Agent, for the account of each Existing
Lender, any amounts owing to such Existing Lender under Section 2.10(b) of the
Existing Credit Agreement as a result of the effectiveness of this Amendment
Agreement.

(g) The Administrative Agent shall have received from the Borrower a
Conversion/Continuation Notice contemplating the commencement of a new Interest
Period with respect to the Tranche B Term Loans commencing on the Amendment
Effective Date.

The Administrative Agent shall notify Parent, the Borrower, the Existing Lenders
and the New Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding. Notwithstanding the foregoing, this Amendment Agreement
shall not become effective, and the obligations of the applicable Continuing
Lenders and the New Lenders to assume Tranche B Term Loans as provided for
herein will automatically terminate, if each of the conditions set forth or
referred to in this Section 3 has not been satisfied at or prior to 5:00 p.m.,
New York City time, on Tuesday, February 28, 2017 (it being understood that any
such failure of this Amendment Agreement to become effective will not affect any
rights or obligations of any Person under the Existing Credit Agreement).

 

- 6 -



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified above, each
Lender party to this Amendment Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Persons unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Credit Documents shall have
received notice from such Person prior to the Amendment Effective Date
specifying its objection thereto. The Administrative Agent hereby consents to
this Amendment Agreement and confirms that each New Lender is acceptable to it.

SECTION 4. Representations and Warranties. Each of Parent and the Borrower
hereby represents and warrants to each Agent and each Lender on the Amendment
Effective Date that:

(a) This Amendment Agreement has been duly authorized, executed and delivered by
each of Parent and the Borrower and constitutes a legal, valid and binding
obligation of each of Parent and the Borrower, enforceable against the Parent
and the Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Amendment Effective Date, except in the case of any such representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be so true and correct, or true and correct in
all material respects, as applicable, on and as of such earlier date.

(c) No Default or Event of Default has occurred and is continuing or would
result from this Amendment Agreement.

SECTION 5. Effects on Credit Documents; No Novation. (a) Except as expressly set
forth herein, this Amendment Agreement shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement, the Amended Credit Agreement or any
other Credit Document, all of which shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Agents or the Lenders under the
Credit Documents. Nothing herein shall be deemed to entitle Parent,

 

- 7 -



--------------------------------------------------------------------------------

the Borrower or any other Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement or any other
Credit Document in similar or different circumstances.

(c) On and after the Amendment Effective Date, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import in any other Credit Document, shall
be deemed a reference to the Amended Credit Agreement. Parent, the Borrower and
the other parties hereto acknowledge and agree that this Amendment Agreement
shall constitute a Credit Document for all purposes of the Existing Credit
Agreement, the Amended Credit Agreement and the other Credit Documents.

(d) Neither this Amendment Agreement nor the effectiveness of the Amended Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release the Lien or priority
of any Collateral Document or any other security therefor or any guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Existing Credit Agreement or
the Collateral Documents or instruments guaranteeing or securing the same, which
shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Amendment Agreement, the Amended Credit Agreement or any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any Credit Party under any Credit Document from any of its
obligations and liabilities thereunder.

SECTION 6. Waiver. The Continuing Lenders hereby waive any amounts required to
be paid pursuant to Section 2.15 of the Existing Credit Agreement as a result of
the delivery of the Conversion/Continuation Notice contemplated by Section 3(g)
hereof.

SECTION 7. Fees; Expenses. (a) The Borrower agrees to pay to the Administrative
Agent, for the account of each Continuing Lender and each New Lender, a consent
fee equal to 0.25% of the aggregate principal amount of the Tranche B Term Loans
held by such Continuing Lender or New Lender, as the case may be, immediately
after giving effect to the consummation of the transactions specified in
Section 2 hereof. The fees payable pursuant to this Section 7(a) will be paid in
dollars in immediately available funds on the Amendment Effective Date.

(b) The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses in connection with this Amendment Agreement to the extent
required under Section 9.2 of the Existing Credit Agreement.

SECTION 8. Reaffirmation. Each of Parent, the Borrower and each other Credit
Party hereby (a) reaffirms and confirms its respective guarantees, pledges,
grants of security interests and other obligations under the Amended Credit
Agreement and each of the other Credit Documents to which it is a party, in
respect of, and to secure, the Obligations and (b) agrees that, notwithstanding
the effectiveness of the Amendment Agreement and the transactions contemplated
thereby, the Credit Documents to which it is a party, and such guarantees,
pledges, grants of security interests and other obligations thereunder, shall
continue to be in full force and effect in accordance with the terms thereof.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 9. APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS OF
SECTIONS 9.14, 9.15 AND 9.16 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

SECTION 10. Counterparts. This Amendment Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment Agreement.

SECTION 11. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 9.1 of the Existing Credit Agreement.

[Remainder of page intentionally left blank.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

NAVISTAR, INC., By:  

/s/ William V. McMenamin

  Name: William V. McMenamin   Title: President, Financial Services and
Treasurer

 

NAVISTAR INTERNATIONAL CORPORATION, By:  

/s/ William V. McMenamin

  Name: William V. McMenamin   Title: President, Financial Services and
Treasurer

 

IC BUS, LLC,
IC BUS OF OKLAHOMA, LLC,

NAVISTAR DIESEL OF ALABAMA, LLC,

NAVISTAR BIG BORE DIESELS, LLC,

WORKHORSE INTERNATIONAL HOLDING COMPANY,

NAVISTAR AFTERMARKET PRODUCTS, INC.,

CONTINENTAL MFG. COMPANY, INC.,

INTERNATIONAL TRUCK INTELLECTUAL PROPERTY COMPANY, LLC,

INTERNATIONAL ENGINE INTELLECTUAL PROPERTY COMPANY, LLC,

NAVISTAR COMPONENT HOLDINGS, LLC,

NAVISTAR DEFENSE, LLC,

UPTIME PARTS, LLC

By:  

/s/ William V. McMenamin

  Name: William V. McMenamin   Title: Treasurer

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Administrative Agent, the Collateral Agent and
a Lender, By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Vice President

 

[Signature Page to Amendment Agreement]



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ABR Reinsurance LTD.  

By: BlackRock Financial Management, Inc.,

its Investment Manager

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ACE American Insurance Company  

BY: T. Rowe Price Associates, Inc. as

investment advisor

By

 

/s/ Brian Burns

Name:

  Brian Burns

Title:

  Vice President For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ace European Group Limited  

BY: BlackRock Financial Management,

Inc., its Sub-Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ACE Property & Casualty Insurance Company  

BY: BlackRock Financial Management, Inc.,

its Investment Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Adams Mill CLO Ltd.  

By: Shenkman Capital Management, Inc.,

as Collateral Manager

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

  CO-CIO For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AEGIS Electric and Gas International Services, Ltd.  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

  CO-CIO For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AllianceBernstein Bond Fund Inc - AllianceBernstein Limited
Duration High Income Portfolio   BY: AllianceBernstein L.P.

By

 

/s/ Neil Ruffell

Name:

  Neil Ruffell

Title:

  VP - Corporate Actions For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AllianceBernstein Bond Fund Inc. - AllianceBernstein High
Yield Portfolio   By: AllianceBernstein L.P., as Investment Advisor

By

 

/s/ Neil Ruffell

Name:

  Neil Ruffell

Title:

  VP - Corporate Actions For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AllianceBernstein Core Plus Bond Fund   BY: AllianceBernstein
L.P.

By

 

/s/ Neil Ruffell

Name:

  Neil Ruffell

Title:

  VP - Corporate Actions For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

 

Name of Lender:   AllianceBernstein Global High Income Fund   BY:
AllianceBernstein L.P.

By

 

/s/ Neil Ruffell

Name:

  Neil Ruffell

Title:

  VP - Corporate Actions For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AllianceBernstein High Income Fund   BY: AllianceBernstein
L.P.

By

 

/s/ Neil Ruffell

Name:

  Neil Ruffell

Title:

  VP - Corporate Actions For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AllianceBernstein US High Yield Collective Trust   BY:
AllianceBernstein L.P.

By

 

/s/ Neil Ruffell

Name:

  Neil Ruffell

Title:

  VP - Corporate Actions For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   American Air Liquide Holdings, Inc,
Retirement Plans  

BY: Logan Circle Partners, LP as

Investment Manager

By

 

/s/ Hume Najdawi

Name:

  Hume Najdawi

Title:

  Associate For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AMMC CLO 18, LIMITED  

By: American Money Management Corp.,

as Collateral Manager

By

 

/s/ David Meyer

Name:

  David Meyer

Title:

  Senior Vice President For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AMMC CLO 19, LIMITED  

By: American Money Management Corp.,

as Collateral Manager

By

 

/s/ David Meyer

Name:

  David Meyer

Title:

  Senior Vice President For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AMMC CLO IX, LIMITED  

By: American Money Management Corp.,

as Collateral Manager

By

 

/s/ David P. Meyer

Name:

  David P. Meyer

Title:

  Senior Vice President For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   AMMC CLO XI, LIMITED  

By: American Money Management Corp.,

as Collateral Manager

By

 

/s/ David P. Meyer

Name:

  David P. Meyer

Title:

  Senior Vice President For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 2012-1, Ltd.  

BY: Anchorage Capital Group, L.L.C., its

Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 2013-1, Ltd.  

BY: Anchorage Capital Group, L.L.C., its

Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 3, Ltd.   BY: Anchorage Capital Group,
L.L.C., its Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 4, Ltd.   BY: Anchorage Capital Group,
L.L.C., its Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 5, Ltd.   BY: Anchorage Capital Group,
L.L.C., its Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 6, Ltd.   BY: Anchorage Capital Group,
L.L.C., its Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 7, Ltd.   BY: Anchorage Capital Group,
L.L.C., its Investment Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 8, Ltd.   By: Anchorage Capital Group,
L.L.C., its Collateral Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Capital CLO 9, Ltd.   By: Anchorage Capital Group,
L.L.C., its Collateral Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Credit Funding 1, Ltd.   By: Anchorage Capital
Group, L.L.C., its Collateral Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Bank Debt Settlements Manager For any Lender requiring a second signature
line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Credit Funding 2, Ltd   By: Anchorage Capital Group,
L.L.C., its Collateral Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Anchorage Credit Funding 3, Ltd   By: Anchorage Capital Group,
L.L.C., its Collateral Manager

By

 

/s/ Melissa Griffiths

Name:

  Melissa Griffiths

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.  

BY: ARES ENHANCED LOAN MANAGEMENT IR, L.P., AS PORTFOLIO MANAGER

BY: ARES ENHANCED LOAN IR GP, LLC, ITS GENERAL PARTNER

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ARES STRATEGIC INVESTMENT PARTNERS (L) LTD.   BY: ARES
STRATEGIC INVESTMENT MANAGEMENT LLC, AS ITS MANAGER

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XL CLO Ltd.   By: Ares CLO Management II LLC, its asset
manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XLI CLO Ltd.   By: Ares CLO Management II LLC, as
Asset Manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ARES XXIV CLO LTD.  

BY: ARES CLO MANAGEMENT XXIV, L.P., ITS ASSET MANAGER

BY: ARES CLO GP XXIV, LLC, ITS GENERAL PARTNER

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

 

Name of Lender:   ARES XXIX CLO LTD.  

By: Ares CLO Management XXIX, L.P., its Asset Manager

By: Ares CLO GP XXIX, LLC, its General Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ARES XXV CLO LTD.  

BY: Ares CLO Management XXV, L.P., its Asset Manager

By: Ares CLO GP XXV, LLC,

its General Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   ARES XXVI CLO LTD.  

BY: Ares CLO Management XXVI, L.P., its Collateral Manager

By: Ares CLO GP XXVI, LLC, its General Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

 

Name of Lender:   ARES XXVII CLO LTD.  

By: Ares CLO Management XXVII, L.P., its Asset Manager

By: Ares CLO GP XXVII, LLC, its General Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ARES XXVIII CLO LTD.  

By: Ares CLO Management XXVIII, L.P., its Asset Manager

By: Ares CLO GP XXVIII, LLC, its General Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   ARES XXX CLO LTD.  

By: Ares CLO Management XXX, L.P., its

Asset Manager

 

By: Ares CLO GP XXX, LLC, its General

Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXI CLO Ltd.  

By: Ares CLO Management XXXI, L.P., its

Portfolio Manager

 

By: Ares Management LLC, its General

Partner

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXII CLO Ltd.  

By: Ares CLO Management XXXII, L.P.,

its Asset Manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXIII CLO Ltd.  

By: Ares CLO Management XXXIII, L.P.,

its Asset Manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXIV CLO Ltd.   By: Ares CLO Management LLC, its
collateral manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXIX CLO Ltd.   By: Ares CLO Management II LLC, its
asset manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXVII CLO Ltd.   By: Ares CLO Management LLC, its asset
manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ares XXXVIII CLO Ltd.  

By: Ares CLO Management II LLC, its

asset manager

By

 

/s/ Daniel Hayward

Name:

  Daniel Hayward

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Argo Re Ltd.   By: Oaktree Capital Management, L.P.
Its:  Investment Manager

By

 

/s/ Regan Scott

Name:

  Regan Scott

Title:

  Managing Director For any Lender requiring a second signature line:

By

 

/s/ Armen Panossian

Name:

  Armen Panossian

Title:

  Managing Director

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Argonaut Insurance Company  
By: Oaktree Capital Management, L.P. Its:  Investment Manager

By

 

/s/ Regan Scott

Name:

  Regan Scott

Title:

  Managing Director For any Lender requiring a second signature line:

By

 

/s/ Armen Panossian

Name:

  Armen Panossian

Title:

  Managing Director

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Arkansas Judicial Retirement System  
By: MacKay Shields LLC, as Investment Adviser and not individually

By

 

/s/ Dan Roberts

Name:

  Dan Roberts

Title:

  Executive Managing Director For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Arkansas Public Employees Retirement System  
By: MacKay Shields LLC as Investment Adviser and not individually

By

 

/s/ Dan Roberts

Name:

  Dan Roberts

Title:

  Executive Managing Director For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ascension Alpha Fund, LLC  

By: Pioneer Institutional Asset

Management, Inc.

As its adviser

By

 

/s/ Margaret C. Begley

Name:

  Margaret C. Begley

Title:

  Vice President and Associate General Counsel For any Lender requiring a second
signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ascension Alpha Fund, LLC   By: MacKay Shields LLC, solely as
Investment Manager and agent

By

 

/s/ Dan Roberts

Name:

  Dan Roberts

Title:

  Executive Managing Director For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Ascension Health Master Pension Trust  

By: Pioneer Institutional Asset Management, Inc.

As its adviser

By

 

/s/ Margaret C. Begley

Name:

  Margaret C. Begley

Title:

  Vice President and Associate General Counsel For any Lender requiring a second
signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Associated Electric & Gas Insurance Services Limited  
By: Guggenheim Partners Investment Management, LLC as Investment Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Associated Electric & Gas Insurance Services Limited  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

 

CO-CIO

For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Debt Strategies Fund, Inc.  

BY: BlackRock Financial Management,

Inc., its Sub-Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Defined Opportunity Credit Trust  

BY: BlackRock Financial Management Inc.,

its Sub-Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Floating Rate Income Strategies Fund, Inc.  

BY: BlackRock Financial Management,

Inc., its Sub-Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Floating Rate Income Trust   By: BlackRock Advisors,
LLC, its Investment Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Funds II, BlackRock Floating Rate Income Portfolio  
By: BlackRock Advisors, LLC, its Investment Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Limited Duration Income Trust  
BY: BlackRock Financial Management, Inc., its Sub-Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Credit Strategies Income Fund of BlackRock Funds II
 

By: BlackRock Advisors, LLC, its

Investment Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BlackRock Senior Floating Rate Portfolio  

By: BlackRock Investment Management,

LLC, its Investment Advisor

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

Blue Cross and Blue Shield of Florida, Inc.

 

BY: Guggenheim Partners Investment

Management, LLC as Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person

 

For any Lender requiring a second signature line:

 

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Brookside Mill CLO Ltd.  

By: Shenkman Capital Management, Inc.,

as Collateral Manager

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

  CO-CIO For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   BSG Fund Management B.V. on behalf of the Stichting Blue Sky
Active Fixed Income US Leveraged Loan Fund  

By THL Credit Senior Loan

Strategies LLC, as Manager

By

 

/s/ James R. Fellows

Name:

  James R. Fellows

Title:

  Managing Director/Co-Head For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Carpenters’ Pension Trust Fund of St. Louis  

By: MacKay Shields LLC, as Investment

Adviser and not individually

By

 

/s/ Dan Roberts

Name:

  Dan Roberts

Title:

  Executive Managing Director For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   CCP Loan Funding LLC   By: Citibank, N.A.,

By

 

/s/ Jennifer Guinn

Name:

  Jennifer Guinn

Title:

  Associate Director For any Lender requiring a second signature line:

By

 

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

Central States, Southeast and Southwest

Areas Health and Welfare Fund

 

By: Guggenheim Partners Investment

Management, LLC as Investment Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

Central States, Southeast and Southwest

Areas Pension Fund

 

BY: Logan Circle Partners, LP as

Investment Manager

By

 

/s/ Hume Najdawi

Name:

  Hume Najdawi

Title:

  Associate For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

 

Name of Lender:   Centrica Combined Common Investment Fund  

By: MacKay Shields LLC, as Investment

Adviser and not individually

By

 

/s/ Dan Roberts

Name:

  Dan Roberts

Title:

  Executive Managing Director For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Cervantes Portfolio LLC  

by SHENKMAN CAPITAL

MANAGEMENT, INC.,

as Investment Manager

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

  CO-CIO For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Chevron Master Pension Trust  

By: Guggenheim Partners Investment

Management, LLC as Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Christian Super  

by SHENKMAN CAPITAL

MANAGEMENT, INC.,

as Investment Manager

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

  CO-CIO For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   City National Rochdale High Yield Bond Fund  

By: Guggenheim Partners Investment

Management, LLC as Sub-Adviser

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   City of New York Group Trust  

BY: The Comptroller of the City of New York

By: Guggenheim Partners Investment

Management, LLC as Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   City of New York Group Trust  
BY: GoldenTree Asset Management, L.P.

By

 

/s/ Karen Weber

Name:

  Karen Weber

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   CLC Leveraged Loan Trust  

By: Challenger Life Nominees PTY Limited as Trustee

By: Guggenheim Partners Investment

Management, LLC as Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   COA Summit CLO Ltd  

BY: 3i Debt Management US, LLC, as its

Collateral Manager

By

 

/s/ David Nadeau

Name:

  David Nadeau

Title:

  Portfolio Manager For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

Columbia Floating Rate Fund, a series of

Columbia Funds Series Trust II

By

 

/s/ Steven B. Staver

Name:

  Steven B. Staver

Title:

  Assistant Vice President For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

Columbia Strategic Income Fund, a series of

Columbia Funds Series Trust I

By

 

/s/ Steven B. Staver

Name:

  Steven B. Staver

Title:

  Assistant Vice President For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Consumer Program Administrators, Inc  

By: BlackRock Financial Management, Inc.

its Investment Manager

By

 

/s/ Rob Jacobi

Name:

  Rob Jacobi

Title:

  Authorized Signatory For any Lender requiring a second signature line:

By

 

Name:

 

Title:

 

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

County Employees’ & Officers’ Annuity &

Benefit Fund of Cook County

 

By: MacKay Shields LLC, as Investment

Adviser and not individually

By

 

/s/ Dan Roberts

Name:

  Dan Roberts

Title:

  Executive Managing Director For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Credos Floating Rate Fund LP  

by SHENKMAN CAPITAL

MANAGEMENT, INC., as

General Partner

By

 

/s/ Justin Slatky

Name:

  Justin Slatky

Title:

  CO-CIO For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   CSAA Insurance Exchange  

By: Oaktree Capital Management, L.P.

Its: Investment Manager

By

 

/s/ Regan Scott

Name:

  Regan Scott

Title:

  Managing Director For any Lender requiring a second signature line:

By

 

/s/ Armen Panossian

Name:

  Armen Panossian

Title:

  Managing Director

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:  

Daiwa/Principal US Short Duration High

Yield Bond Fund

 

By: Principal Global Investors, LLC a

Delaware limited liability company, its

authorized signatory

By

 

/s/ Mark Denkinger

Name:

  Mark Denkinger

Title:

  Portfolio Manager For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   DaVinci Reinsurance Ltd.  

BY: Guggenheim Partners Investment

Management, LLC as Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Delta Master Trust  

By: Guggenheim Partners Investment

Management, LLC as Investment Manager

By

 

/s/ Kaitlin Trinh

Name:

  Kaitlin Trinh

Title:

  Authorized Person For any Lender requiring a second signature line:

By

 

Name:

   

Title:

   

 

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Delta Pilots Disability and Survivorship Trust   By:
Guggenheim Partners Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tnanche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   DEUTSCHE BANK AG NEW YORK BRANCH

 

  By  

/s/ Deirdre Cesario

    Name:   Deirdre Cesario     Title:   Assistant Vice President   By  

/s/ Hoi Yeun Chin

    Name:   Hoi Yeun Chin     Title:   Assistant Vice President

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Dunham Corporate/Government Bond Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Dunham Floating Rate Bond Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   EAF comPlan II - Private Debt   By: Guggenheim Partners
Investment Management, LLC as Asset Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

JNL/PPM America Floating Rate Income Fund, a series of the JNL Series Trust By:
  PPM America, Inc., as sub-adviser By:  

/s/ Chris Kappas

Chris Kappas Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Eastspring Investments US Bank Loan Special Asset Mother Investment Trust [Loan
Claim] By:   PPM America, Inc., as Delegated Manager By:  

/s/ Chris Kappas

Chris Kappas Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Electronic Data Systems 1994 Pension Scheme  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

 

  By   /s/ Justin Slatky   Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Electronic Data Systems Retirement Plan  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

 

  By   /s/ Justin Slatky   Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Employee Benefit Plans Investment Committee of NextEra Energy,
Inc. on behalf of NextEra Energy, Inc. Employee Pension Plan   By: MacKay
Shields LLC, as Investment Adviser and not individually

 

  By   /s/ Dan Roberts   Name:   Dan Roberts   Title:   Executive Managing
Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Endurance Investment Holdings Ltd.   By: Guggenheim Partners
Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Franklin Templeton Variable Insurance Products Trust-Franklin
Income Securities Fund

 

  By  

/s/ Richard Hsu

    Name:   Richard Hsu     Title:   Vice President

 

For any Lender requiring a second signature line:

 

Name of Lender:    

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Ea Advisors Trust - EQ / Franklin Core Balanced Portfolio

 

  By  

/s/ Richard Hsu

    Name:   Richard Hsu     Title:   Vice President

 

For any Lender requiring a second signature line:

 

Name of Lender:    

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Franklin Custodian Funds - Franklin Income Fund

 

  By  

/s/ Richard Hsu

    Name:   Richard Hsu     Title:   Vice President

 

For any Lender requiring a second signature line:

 

Name of Lender:    

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   JNL/Franklin Templeton Income Fund

 

  By  

/s/ Richard Hsu

    Name:   Richard Hsu     Title:   Vice President

 

For any Lender requiring a second signature line:

 

Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   VY Franklin Income Portfolio

 

  By  

/s/ Richard Hsu

    Name:   Richard Hsu     Title:   Vice President

 

For any Lender requiring a second signature line:

 

Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FDF I Limited   By: FDF I CM LLC, its collateral manager

 

  By  

/s/ David Prael

  Name:   David Prael   Title:   Chief Financial Officer

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FDF II Limited   By: FDF II CM LLC, its collateral manager

 

  By  

/s/ David Prael

  Name:   David Prael   Title:   Chief Financial Officer

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FENGENCO - BV1 Qualified NDT   BY: Logan Circle Partners, LP
as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FENGENCO - BV2 Qualified NDT   BY: Logan Circle Partners, LP
as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FENGENCO - DB 1 Qualified NDT   BY: Logan Circle Partners, LP
as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FENGENCO - Perry 1 Qualified NDT   BY: Logan Circle Partners,
LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Fire and Police Employees’ Retirement System of the City of
Baltimore   By: MacKay Shields LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   First Trust High Income Long/Short Fund   By: MacKay Shields
LLC, as Sub-advisor and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Fixed Income Opportunities Nero, LLC   By: BlackRock Financial
Management Inc., Its Investment Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FORTRESS CREDIT FUNDING V LP   By: Fortress Credit Funding V
GP LLC, its General Partner

 

  By  

/s/ David Prael

  Name:   David Prael   Title:   Chief Financial Officer

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   FORTRESS CREDIT FUNDING VI LP   By: Fortress Credit Funding VI
GP LLC, its General Partner

 

  By  

/s/ David Prael

  Name:   David Prael   Title:   Chief Financial Officer

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Four Points Multi-Strategy Master Fund Inc. (Loan Account)  
by SHENKMAN CAPITAL MANAGEMENT, INC.,   as Investment Manager for the Loan
Account

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:

 

  By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Bissett Core Plus Bond Fund   By  

/s/ Darcy Briggs

    Name:   Darcy Briggs     Title:   VP, PM

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Blue Shield of California   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin CLO VI, Ltd.   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Muir Woods CLO, Ltd.   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin US Floating Rate Master Fund   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Nebraska Investment Council   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Kansas Public Employees Retirement System   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Templeton Series II Funds - Franklin Floating Rate II
Fund   By  

/s/ Madeline Lam

    Name:   Madeline Lam     Title:   Asst. Vice President

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Floating Rate Master Trust - Franklin Floating Rate
Master Series   By  

/s/ Madeline Lam

    Name:   Madeline Lam     Title:   Asst. Vice President

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Limited Duration Income Trust   By  

/s/ Madeline Lam

    Name:   Madeline Lam     Title:   Asst. Vice President

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Investors Securities Trust - Franklin Floating Rate
Daily Access Fund   By  

/s/ Madeline Lam

    Name:   Madeline Lam     Title:   Vice President

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Templeton Total Return FDP Fund of FDP Series, Inc.  
By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Commonwealth Fixed Interest Fund 17   By  

/s/ Hague Van Dillen

    Name:   Hague Van Dillen     Title:   Authorized Signer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Templeton Income Trust - Templeton Global Total Return Fund   By
 

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Met Investors Series Trust - Met/Franklin Low Duration Total
Return Portfolio   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Lincoln Variable Insurance Products Trust - LVIP Global Income
Fund   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Templeton Series II Funds - Franklin Multi - Sector
Credit Income Fund   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Floating Rate Master Trust - Franklin Middle Tier
Floating Rate Fund   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Bissett Corporate Bond Fund   By  

/s/ Darcy Briggs

    Name:   Darcy Briggs     Title:   VP, PM

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Strategic Income Fund (Canada)   By  

/s/ Alex Guang Yu

    Name:   Alex Guang Yu     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender: Franklin Bissett Canadian Short Term Bond Fund   By  

/s/ Darcy Briggs

    Name:   Darcy Briggs     Title:   VP, PM

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Fraser Sullivan CLO VII Ltd.   By: 3i Debt Management US, LLC
as Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   General Dynamics Corporation Group Trust   BY: Guggenheim
Partners Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Gold Coast Capital Subsidiary III Limited   By: MacKay Shields
LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   GoldenTree Loan Opportunities XII, Limited   By: GoldenTree
Asset Management, LP

 

  By  

/s/ Karen Weber

  Name:   Karen Weber   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Taxable Municipal Managed Duration Trust   BY:
Guggenheim Partners Investment Management, LLC

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Funds Trust - Guggenheim Floating Rate Strategies
Fund   By: Guggenheim Partners Investment Management, LLC

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Funds Trust - Guggenheim High Yield Fund   BY:
Security Investors, LLC as Investment Adviser

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund  
By: Guggenheim Partners Investment Management, LLC

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim High-Yield Fund, LLC   BY: Guggenheim Partners
Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Loan Master Fund, Ltd   By: Guggenheim Partners
Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   GUGGENHEIM OPPORTUNISTIC U.S. LOAN AND BOND FUND IV   By:
Guggenheim Partners Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Strategic Opportunities Fund   BY: Guggenheim
Partners Investment Management, LLC

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim U.S. Loan Fund   By: Guggenheim Partners Investment
Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim U.S. Loan Fund II   By: Guggenheim Partners
Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim U.S. Loan Fund III   By: Gugguggenheim Partners
Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Guggenheim Variable Funds Trust - Series F (Floating Rate
Strategies Series)   By: Guggenheim Partners Investment Management, LLC as
Investment Adviser

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:  

Guggenheim Variable Funds Trust - Series P

(High Yield Series)

 

BY: Security Investors, LLC, as

Management Company

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   GuideStone Funds Flexible Income Fund  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Halifax Regional Municipality Master Trust   BY:
AllianceBernstein L.P.

 

  By  

/s/ Neil Ruffell

  Name:   Neil Ruffell   Title:   VP - Corporate Actions

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Hartford Accident and Indemnity Company,  

By:

  Hartford Investment Management Company Its Agent and Attorney-in-Fact, as a
Lender    

/s/ Todd J. Jorgensen

   

Name:

 

Todd J. Jorgensen

   

Title:

 

AVP/Leveraged Credit

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Hartford Life and Annuity Insurance Company,  

By:

  Hartford Investment Management Company Its Agent and Attorney-in-Fact, as a
Lender    

/s/ Todd J. Jorgensen

   

Name:

 

Todd J. Jorgensen

   

Title:

 

AVP/Leveraged Credit

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Hartford Fire Insurance Company,  

By:

  Hartford Investment Management Company Its Agent and Attorney-in-Fact, as a
Lender    

/s/ Todd J. Jorgensen

   

Name:

 

Todd J. Jorgensen

   

Title:

 

AVP/Leveraged Credit

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Hartford Life Insurance Company,  

By:

  Hartford Investment Management Company Its Agent and Attorney-in-Fact, as a
Lender    

/s/ Todd J. Jorgensen

   

Name:

 

Todd J. Jorgensen

   

Title:

 

AVP/Leveraged Credit

☒ ln addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

AAM/HIMCO Short Duration Fund,  

By:

  Hartford Investment Management Company Its Investment Advisor, as a Lender    

/s/ Todd J. Jorgensen

   

Name:

 

Todd J. Jorgensen

   

Title:

 

AVP/Leveraged Credit

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Hartford Life and Accident Insurance Company,  

By:

  Hartford Investment Management Company Its Agent and Attorney-in-Fact, as a
Lender    

/s/ Todd J. Jorgensen

   

Name:

 

Todd J. Jorgensen

   

Title:

 

AVP/Leveraged Credit

☒ ln addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   HCA Inc. Master Retirement Trust   By: Guggenheim Partners
Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Health Employees Superannuation Trust Australia   by SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Health Net of California, Inc.   BY: GoldenTree Asset
Management, L.P.

 

  By  

/s/ Karen Weber

  Name:   Karen Weber   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Helaba Invest Kapitalanlagegesellschaft mbH for/on behalf of
HI-ZW-Fonds, Segment HI-ZW-BUL-SFonds   By: Guggenheim Partners Investment
Management, LLC as Asset Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Highmark Inc.   by SHENKMAN CAPITAL MANAGEMENT, INC., as  
Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   HI-PF-BUL-SFonds   BY: Guggenheim Partners Investment
Management, LLC as Asset Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   IAM National Pension Fund   By: Guggenheim Partners Investment
Management, LLC as Adviser

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   ILLINOIS STATE BOARD OF INVESTMENT   BY: THL Credit Senior
Loan Strategies LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Indiana Public Retirement System  

By: Oaktree Capital Management, L.P.

its: Investment Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Indiana University Health, Inc.   By: Guggenheim Partners
Investment Management, LLC, as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Iowa Public Employees’ Retirement System   By: Principal
Global Investors, LLC a Delaware limited liability company, its authorized
signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Ironshore Inc.   BY: BlackRock Financial Management, Inc., its
Investment Advisor

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jackson Mill CLO Ltd.   By: Shenkman Capital Management, Inc.,
as Portfolio Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO I Ltd.   By: 3i Debt Management US, LLC as
Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO II Ltd.   By: 3i Debt Management US, LLC as
Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO III Ltd.   BY: 3i Debt Management U.S. LLC, as
Portfolio Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO IV Ltd.   BY: 3i Debt Management U.S. LLC, as
Portfolio Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO V Ltd.

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO VI Ltd.   By: 3i Debt Management U.S. LLC, as
Portfolio Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO VII Ltd.   3i Debt Management U.S. LLC, as
Portfolio Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jamestown CLO VIII Ltd.   By: 3i Debt Management U.S. LLC, as
Portfolio Manager

 

  By  

/s/ David Nadeau

  Name:   David Nadeau   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Jefferson Mill CLO, Ltd.   By: Shenkman Capital Management,
Inc., as Collateral Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   John Hancock Funds II - Spectrum Income Fund   BY: T. Rowe
Price Associates, Inc. as investment sub-advisor

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   JPMBI re Blackrock Bankloan Fund   BY: BlackRock Financial
Management Inc., as Sub-Advisor

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   JPMORGAN CHASE BANK, N.A.

 

  By  

/s/ Michael Willett

    Name:   Michael Willett     Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Kentucky Retirement Systems (Shenkman - Insurance Fund
Account)   by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Kentucky Retirement Systems (Shenkman - Pension Account)   by
SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Kentucky Teachers’ Retirement System Insurance Trust Fund   by
SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Los Angeles County Employees Retirement Association   By:
Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By  

Name:

  Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Mackay Shields Defensive Bond Arbitrage Fund LTD.   By: MacKay
Shields LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   MacKay Short Duration High Yield Fund   By: MacKay Shields
LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite IX, Limited   BY: BlackRock Financial Management,
Inc., its Collateral Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite VII, Limited   BY: BlackRock Financial Management
Inc., Its Collateral Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite VIII, Limited   BY: BlackRock Financial Management
Inc., Its Collateral Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XI, Limited   BY: BlackRock Financial Management,
Inc., as Portfolio Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XII, LTD.   BY: BlackRock Financial Management,
Inc., its Collateral Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XIV, Limited   By: BlackRock Financial Management,
Inc., its Collateral Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XV, Limited   By: BlackRock Financial Management,
Inc., as Investment Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XVI, Limited   By: BlackRock Financial Management,
Inc., as Portfolio Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XVII, Limited   By: BLACKROCK FINANCIAL MANAGEMENT,
INC., as Interim Investment Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Magnetite XVIII, Limited   By: BlackRock Financial Management,
Inc., its Collateral Manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   MainStay Unconstrained Bond Fund, a series of the MainStay
Funds   By: MacKay Shields LLC, as Subadvisor and not individually

 

  By  

/s/ Dan Roberts

  Name:  

Dan Roberts

  Title:  

Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Mainstay VP Unconstrained Bond Portfolio, a series of MainStay
VP Funds Trust   By: MacKay Shields LLC, as Subadviser and not individually

 

  By  

/s/ Dan Roberts

  Name:  

Dan Roberts

  Title:  

Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Manulife Floating Rate Income Fund

 

  By  

/s/ Jim Roth

  Name:   Jim Roth   Title:   Manager

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Manulife Floating Rate Senior Loan Fund

 

  By  

/s/ Jim Roth

  Name:   Jim Roth   Title:   Manager

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Manulife Investments Trust - Floating Rate Income Fund

 

  By  

/s/ Jim Roth

  Name:   Jim Roth   Title:   Manager

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Manulife U.S. Dollar Floating Rate Income Fund

 

  By  

/s/ Jim Roth

  Name:   Jim Roth   Title:   Manager

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Maryland State Retirement and Pension System   By: MacKay
Shields LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:  

Dan Roberts

  Title:  

Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Mercer Field CLO LP   By: Guggenheim Partners Investment
Management, LLC as Collateral Manager

 

  By  

/s/ Kaitlin Trinh

  Name:  

Kaitlin Trinh

  Title:  

Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   MidOcean Credit Opportunity Master Fund LP

 

  By  

/s/ Jim Wiant

    Name:   Jim Wiant     Title:   Managing Director

 

For any Lender requiring a second signature line:

Name of Lender:  

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Missouri Education Pension Trust   By: Oaktree Capital
Management, L.P.   Its: Investment Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   MS Equity Investors, L.P.   By: MacKay Shields LLC, as
Investment   Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Multi Sector Value Bond Fund   By: Pioneer Institutional Asset
  Management, Inc.   As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   NC GARNET FUND, L.P.   By: NC Garnet Fund (GenPar), LLC,   its
general partner   By: BlackRock Financial Management, Inc.   its manager

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   New York Life Insurance Company (Guaranteed Products)   By:
MacKay Shields LLC, as Investment   Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   New York Life Insurance Company, GP - Portable Alpha   By:
MacKay Shields LLC, as Investment   Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   New York State Nurses Association Pension Plan   By: MacKay
Shields LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Newfleet CLO 2016-1, Ltd.

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Nomura Multi Managers Fund - Global Bond   By: Guggenheim
Partners Investment Management, LLC as Investment Sub-Adviser

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Northwell Health, Inc.  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   North Shore University Hospital as sponsor of Northwell Health
Cash Balance Plan  

by SHENKMAN CAPITAL MANAGEMENT, INC.,

as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Northrop Grumman Pension Master Trust   By: MacKay Shields
LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   NTCC Collective Funds for Employee Benefit Trusts   BY: Logan
Circle Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   NVIT Multi-Sector Bond Fund   BY: Logan Circle Partners, LP as
Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   NZCG Funding Ltd   BY: Guggenheim Partners Investment
Management, LLC as Collateral Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Oaktree CLO 2014-2 Ltd.  

By: Oaktree Capital Management, L.P.

Its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   OAKTREE CLO 2015-1 LTD.  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Oaktree EIF I Series A, LTD  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Oaktree EIF I Series A1, LTD  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Oaktree EIF II Series A1, Ltd.  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   OAKTREE EIF II SERIES B1, LTD.  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   OAKTREE EIF II SERIES B2, LTD.  

By: Oaktree Capital Management, L.P.

its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Oaktree Enhanced Income Funding Series IV, Ltd.  

BY: Oaktree Capital Management, L.P.

Its: Collateral Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Oaktree Senior Loan Fund, L.P.   By: Oaktree Senior Loan GP,
L.P.   Its: General Partner   By: Oaktree Fund GP IIA, LLC   Its: General
Partner   By: Oaktree Fund GP II, L.P.   Its: Managing Member

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Authorized Signatory

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   OHIO POLICE & FIRE PENSION FUND  

By: MacKay Shields LLC, as Investment

Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Ohio Police and Fire Pension Fund  

BY: PENN Capital Management Company,

Inc., as its Investment Advisor

 

  By  

/s/ Christopher Skorton

  Name:   Christopher Skorton   Title:   Business Operations Associate

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

    Name of Lender:   Oppenheimer Master Loan Fund, LLC.

      By  

/s/ Ryan Feaster

Brown Brothers Harriman & Co. acting as agent for OppenheimerFunds, Inc.        
Name:   Ryan Feaster         Title:   Associate

    For any Lender requiring a second signature line:     Name of Lender:  

 

      By  

 

        Name:           Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

    Name of Lender:   Oppenheimer Fundamental Alternatives Fund

      By  

/s/ Ryan Feaster

Brown Brothers Harriman & Co. acting         Name:   Ryan Feaster as agent for
OppenheimerFunds, Inc.         Title:   Associate

    For any Lender requiring a second signature line:     Name of Lender:  

 

      By  

 

        Name:           Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

    Name of Lender:   Oppenheimer Senior Floating Rate Plus Fund,

      By  

/s/ Ryan Feaster

Brown Brothers Harriman & Co. acting as agent for OppenheimerFunds, Inc.        
Name:   Ryan Feaster         Title:   Associate

    For any Lender requiring a second signature line:     Name of Lender:  

 

      By  

 

        Name:           Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

    Name of Lender:   Oppenheimer Senior Floating Rate Fund,

      By  

/s/ Ryan Feaster

Brown Brothers Harriman & Co. acting as agent for OppenheimerFunds, Inc.        
Name:   Ryan Feaster         Title:   Associate

    For any Lender requiring a second signature line:     Name of Lender:  

 

      By  

 

        Name:           Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM Funding, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM Funding II, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM Funding III, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM Funding IV, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM Funding V, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM VI, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM VII, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM VIII, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM IX, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM XI, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM XII, Ltd,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM XIII, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM XIV, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

OZLM XV, Ltd.,

as a Lender

By: Och-Ziff Loan Management LP, its collateral manager By: Och-Ziff Loan
Management LLC, its general partner By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   Chief Operating Officer

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Penn Capital Senior Floating Rate Income Fund   By: PENN
Capital Management Company Inc., as its Investment Advisor

 

  By  

/s/ Christopher Skorton

  Name:   Christopher Skorton   Title:   Business Operations Associate For any
Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Penn Institutional Loan Common Master Fund, LP   BY: PENN
Capital as its Investment Advisor

 

  By  

/s/ Christopher Skorton

  Name:   Christopher Skorton   Title:   Business Operations Associate For any
Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Penn Series Funds, Inc. - High Yield Bond Fund   By: Â T. Rowe
Price Associates, Inc., as investment advisor

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   PensionDanmark Pensionsforsikringsaktieselskab   By:
Guggenheim Partners Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Permanens Capital Floating Rate Fund LP   BY: BlackRock
Financial Management Inc., Its Sub-Advisor

 

  By  

/s/ Rob Jacobi

  Name:   Rob Jacobi   Title:   Authorized Signatory

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Bond Fund   By: Pioneer Investment Management, Inc. As
its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel For any Lender requiring a second signature line:   By     Name:    
Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Diversified High Income Trust  

By: Pioneer Investment Management, Inc.

As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Dynamic Credit Fund  

By: Pioneer Investment Management, Inc.

As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Floating Rate Fund  

By: Pioneer Investment Management, Inc.

As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel For any Lender requiring a second signature line:   By     Name:    
Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Floating Rate Trust  

By: Pioneer Investment Management, Inc.

As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Institutional Multi-Sector Fixed Income Portfolio  

By: Pioneer Institutional Asset Management, Inc.

As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Institutional Solutions - Credit Opportunities   By:
Pioneer Investment Management, Inc.   As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Multi-Sector Fixed Income Trust   By: Pioneer
Institutional Asset Management, Inc.   As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel For any Lender requiring a second signature line:   By     Name:    
Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Short Term Income Fund   By: Pioneer Investment
Management, Inc.   As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel For any Lender requiring a second signature line:   By     Name:    
Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Strategic Income Fund   By: Pioneer Investment
Management, Inc.   As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Pioneer Strategic Income VCT Portfolio   By: Pioneer
Investment Management, Inc.   As its adviser

 

  By  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Plainview Funds plc - MacKay Shields Core Plus Opportunities
Portfolio   Plainview Funds plc, an investment company organized as an umbrella
fund with segregated liability between sub-funds, acting solely in respect of
the MacKay Shields Core Plus Opportunities Portfolio   By: MacKay Shields LLC,
its investment manager

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Policemen’s Annuity and Benefit Fund of Chicago   By: MacKay
Shields LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Funds, Inc. - Dynamic High Yield Explorer Fund   By:
Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Funds, Inc. - High Yield Fund   By: Principal Global
Investors, LLC a Delaware limited liability company, its authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Funds, Inc. - Core Plus Bond Fund   By: Principal
Global Investors, LLC a Delaware limited liability company, its authorized
signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Funds, Inc. - Global Diversified Income Fund   By:
Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Global Opportunities Series p.l.c - Global Floating
Rate High Income Fund   By: Principal Global Investors, LLC a Delaware limited
liability company, its authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

For any Lender requiring a second signature line:

  By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Life Insurance Company - dba   Principal Core Plus
Bond Separate Account   By: Principal Global Investors, LLC a Delaware limited
liability company, its authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Principal Variable Contracts Funds, Inc. - Core Plus Bond
Account   By: Principal Global Investors, LLC a Delaware limited liability
company, its authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Providence Health & Services Investment Trust (Bank Loans
Portfolio)   by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Renaissance Investment Holdings Ltd.   By: Guggenheim Partners
Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Renaissance U.S. Dollar Corporate Bond Fund   By: Logan Circle
Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate For any Lender requiring a second
signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Rivernorth/Oaktree High Income Fund   By: Oaktree Capital
Management, L.P.   Its: Investment Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director For any Lender requiring a
second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Victory Strategic Income Fund

 

  By  

/s/ David Marmon

    Name:  

David Marmon

    Title:   Managing Director

 

For any Lender requiring a second signature line: Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Victory Floating Rate Fund

 

  By  

/s/ Kevin Booth

    Name:  

Kevin Booth

    Title:   Managing Director

 

For any Lender requiring a second signature line:

 

Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   The Guardian Life Insurance Company of America

 

  By  

/s/ Kevin Booth

    Name:  

Kevin Booth

    Title:   Managing Director

 

For any Lender requiring a second signature line:

 

Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Russell Global High Income Bond Pool   By: Logan Circle
Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate For any Lender requiring a second
signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Russell Investments Institutional Funds, LLC Multi-Asset Core
Plus Fund   BY: THL Credit Advisors LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Russell Investment Company Russell Global Opportunistic Credit
Fund   BY: THL Credit Advisors LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Russell Investment Company Russell Multi-Strategy Income Fund
  THL Credit Advisors LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Russell Investment Company Russell Short Duration Bond Fund  
BY: THL Credit Advisors LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Russell Investments Ireland Limited on behalf of the Russell
Floating Rate Fund, a subfund of Russell Qualifying Investor Alternative
Investment Funds plc   BY: THL Credit Advisors LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Salem Fields CLO, Ltd.   By: Guggenheim Partners Investment
Management, LLC as Collateral Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   SAN DIEGO COUNTY EMPLOYEES RETIREMENT ASSOCIATION   By:
Allianz Global Investors U.S. LLC â€“ Income and Growth Group as Collateral
Manager

 

  By  

/s/ Joanna Willars

  Name:   Joanna Willars   Title:   Vice President, Analyst For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   SC PRO Loan VII Limited   By: Guggenheim Partners Investment
Management, LLC as Investment Advisor

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Scotia Private American Core-Plus Bond Pool   BY: Logan Circle
Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate For any Lender requiring a second
signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Sears Holdings Pension Trust   By: MacKay Shields LLC, as
Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Security Benefit Life Insurance Company   By: Guggenheim
Partners Investment Management, LLC

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   SEI Institutional Managed Trust-Multi Asset Income Fund   By:
Guggenheim Partners Investment Management, LLC as Sub-Adviser

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Shell Pension Trust   By: Guggenheim Partners Investment
Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Shell Pension Trust   BY: Logan Circle Partners, LP as
Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Shenkman Floating Rate High Income Fund   By: Shenkman Capital
Management, Inc., as Collateral Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Shriners Hospitals for Children   By: Guggenheim Partners
Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Smithfield Foods Master Trust   by THL Credit Advisors LLC, as
Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Sonoma County Employees’ Retirement Association   By:
Guggenheim Partners Investment Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   South Carolina Retirement Systems Group Trust   By: Guggenheim
Partners Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Sprint Master Trust, Business Name: Sprint Corporation   By:
Logan Circle Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Staniford Street CLO, Ltd.

 

  By  

/s/ Scott D’Orsi

  Name:   Scott D’Orsi   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Stellar Performer Global Series: Series G - Global Credit  
BY: GoldenTree Asset Management, LP

 

  By  

/s/ Karen Weber

  Name:   Karen Weber   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Stichting Bedrijfstakpensioenfonds voor het Beroepsvervoer
over de Weg   By: Logan Circle Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   [See Attached Signature Page]

 

  By  

 

    Name:       Title:  

 

For any Lender requiring a second signature line:

Name of Lender:

 

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

PUTNAM VARIABLE TRUST, on Behalf of its series, Putnam VT High Yield Fund

by Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP



--------------------------------------------------------------------------------

PUTNAM HIGH YIELD TRUST

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM FLOATING RATE INCOME FUND

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM HIGH YIELD ADVANTAGE FUND

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM DIVERSIFIED INCOME TRUST (CAYMAN) MASTER FUND

by The Putnam Advisory Company, LLC

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM PREMIER INCOME TRUST

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM MASTER INTERMEDIATE INCOME TRUST

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM DIVERSIFIED INCOME TRUST

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF Stitching Bewaarder Syntrus Achmea
Global High Yield Pool

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

PUTNAM FUNDS TRUST,

on behalf of its series, PUTNAM ABSOLUTE RETURN 500 FUND

by Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP



--------------------------------------------------------------------------------

THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF IG PUTNAM US HIGH YIELD INCOME
FUND

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP



--------------------------------------------------------------------------------

THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF STICHTING PENSIOENFONDS VOOR
FYSIOTHERAPEUTEN

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP



--------------------------------------------------------------------------------

PUTNAM FUNDS TRUST,

on behalf of its series, PUTNAM ABSOLUTE RETURN 700 FUND

by Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   VP



--------------------------------------------------------------------------------

GREAT-WEST PUTNAM HIGH YIELD BOND FUND

by Putnam Investment Management, LLC

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

INVESTORS CANADIAN HIGH YIELD INCOME FUND

by Putnam Investments Inc. (PII)

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager



--------------------------------------------------------------------------------

Counsel Fixed Income By Putnam Investments Canada ULC

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager

 

2



--------------------------------------------------------------------------------

PUTNAM VARIABLE TRUST, On behalf of its series, PUTNAM VT DIVERSIFIED INCOME
FUND By: Putnam Investment Management, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   Senior Operations Manager

 

2



--------------------------------------------------------------------------------

LGT Select Funds – LGT Select Bond High Yield By: Putnam Investment Limited

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   Senior Operations Manager

 

2



--------------------------------------------------------------------------------

MACKENZIE NORTH AMERICAN CORPORATE BOND FUND BY THE PUTNAM ADVISORY COMPANY, LLC

/s/ Suzanne Deshaies

Name:   Suzanne Deshaies Title:   Senior Operations Manager

 

2



--------------------------------------------------------------------------------

Counsel North American High Yield Bond By Putnam Investments Canada, ULC

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager

 

2



--------------------------------------------------------------------------------

The HP Invest Global Fixed Income Sub-Fund By The Putnam Advisory Company LLC

/s/ Kerry O’Donnell

Name:   Kerry O’Donnell Title:   Manager

 

 

2



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender: STICHTING DEPOSITARY APG FIXED INCOME CREDITS POOL,

 

  By  

/s/ Michael J. Leiva

    Name:   Michael J. Leiva     Title:   Portfolio Manager

 

For any Lender requiring a second signature line: Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Stichting PGGM Depositary   BY: Acting in its capacity as
depositary of PGGM High Yield Bond Fund   By: Guggenheim Partners Investment
Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Sudbury Mill CLO, Ltd.   By: Shenkman Capital Management,
Inc.,   as Collateral Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   SunAmerica Income Funds - SunAmerica Flexible Credit Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Swiss capital Pro Loan III Plc   By: Guggenheim Partners
Investment Management, LLC as Investment Advisor

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Swiss Capital Pro Loan III Plc   By: GoldenTree Asset
Management, LP

 

  By  

/s/ Karen Weber

  Name:   Karen Weber   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Swiss Capital PRO Loan V PLC   By: Guggenheim Partners
Investment Management, LLC as Investment Advisor

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Swiss Capital PRO Loan VIII PLC   By: Guggenheim Partners
Investment Management, LLC as Investment Advisor

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   T. Rowe Price Credit Opportunities Fund Inc.

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   T. Rowe Price Fixed Income Trust   By: T. Rowe Price Trust
Company, Trustee

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   T. Rowe Price Floating Rate Fund, Inc.

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   T. Rowe Price Floating Rate Multi-Sector Account Portfolio

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   T. Rowe Price Funds Series II SICAV   By: T. Rowe Price
Associates, Inc. as investment Sub-manager of the T. Rowe Price Funds Series II
SICAV-Institutional Floating Rate Loan Fund

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   T. Rowe Price High Yield Fund, Inc.

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   T. Rowe Price Institutional Credit Opportuities Fund

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   T. Rowe Price Institutional Floating Rate Fund

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   T. Rowe Price Institutional High Yield Fund

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   T. Rowe Price U.S. High Yield Trust

 

  By  

/s/ Brian Burns

  Name:   Brian Burns   Title:   Vice President

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Teachers’ Retirement System of Louisiana   By:
AllianceBernstein L.P., as Investment Advisor

 

  By  

/s/ Neil Ruffell

  Name:   Neil Ruffell   Title:   VP - Corporate Actions

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Teachers’ Retirement System of the State of Illinois   By:
MacKay Shields LLC, as Investment Adviser and not individually

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Teachers’ Retirement System of the State of Kentucky   by
SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Texas PrePaid Higher Education Tuition Board   by SHENKMAN
CAPITAL MANAGEMENT, INC., as Investment Adviser

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   The Boeing Company Employee Retirement Plans Master Trust  
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory

 

  By  

/s/ Mark Denkinger

  Name:   Mark Denkinger   Title:   Portfolio Manager

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   The Kroger Co. Master Retirement Savings Trust   BY: Logan
Circle Partners, LP as Investment Manager

 

  By  

/s/ Hume Najdawi

  Name:   Hume Najdawi   Title:   Associate

 

For any Lender requiring a second signature line:   By   Name:   Title:

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   The Society Incorporated By Lloyd’s Act 1871 By The Name of
Lloyd’s   BY: Guggenheim Partners Investment Management, LLC as Investment
Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   The University of Chicago   BY: GoldenTree Asset Management,
L.P.

 

  By  

/s/ Karen Weber

  Name:   Karen Weber   Title:   Authorized Signatory

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   The Zweig Fund, Inc.

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   THL Credit Bank Loan Select Master Fund, a Class of The THL
Credit Bank Loan Select Series Trust I   BY: THL Credit Senior Loan Strategies
LLC, as Investment Manager

 

  By  

/s/ James R. Fellows

  Name:   James R. Fellows   Title:   Managing Director/Co-Head

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   TRICADIA CREDIT STRATEGIES MASTER FUND, LTD.

 

  By  

/s/ Jennifer Drake

    Name:   Jennifer Drake     Title:   President

 

For any Lender requiring a second signature line: Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   TRICADIA CONVEXITY MASTER FUND, L.P.

 

  By  

/s/ Jennifer Drake

    Name:   Jennifer Drake     Title:   President

 

For any Lender requiring a second signature line: Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   STRUCTURED CREDIT OPPORTUNITIES FUND II, L.P.

 

  By  

/s/ Jennifer Drake

    Name:   Jennifer Drake     Title:   President

 

For any Lender requiring a second signature line: Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Trinity Health Corporation   By: Guggenheim Partners
Investment Management, LLC as Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Venture IX CDO, Limited   BY: its investment advisor, MJX
Asset Management LLC

 

  By  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Venture VIII CDO, Limited   BY: its investment advisor, MJX
Asset Management, LLC

 

  By  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Venture X CLO, Limited   BY: its investment advisor, MJX Asset
Management, LLC

 

  By  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director

 

For any Lender requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Venture XI CLO, Limited   BY: its investment advisor, MJX
Asset Management, LLC

 

  By  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director For any Lender requiring
a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Vermont Pension Investment Committee   BY: Guggenheim Partners
Investment Management, LLC as Contractor

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virginia College Savings Plan   by SHENKMAN CAPITAL  
MANAGEMENT, INC., as Investment Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO For any Lender requiring a second
signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Bond Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Credit Opportunities Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Global Dividend & Income Fund, Inc.

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Global Multi Sector Income Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus High Yield Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Multi-Sector Intermediate Bond Fund f/k/a Virtus Multi
Sector Fixed Income Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Newfleet Multi-Sector Unconstrained Bond ETF

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Senior Floating Rate Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Strategic Allocation Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Strategic Income Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Tactical Allocation Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Virtus Total Return Fund

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   VVIT: Virtus Multi-Sector Fixed Income Series

 

  By  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Washington Mill CLO Ltd.  

By: Shenkman Capital Management, Inc.,

as Collateral Manager

 

  By  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO For any Lender requiring a second
signature line:   By     Name:     Title:  

 

☐ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Western Conference of Teamsters Pension Trust Fund   By:
MacKay Shields LLC, solely as Investment Manager

 

  By  

/s/ Dan Roberts

  Name:   Dan Roberts   Title:   Executive Managing Director For any Lender
requiring a second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   WM Pool - High Yield Fixed Interest Trust   By: Oaktree
Capital Management, L.P.   Its: Investment Manager

 

  By  

/s/ Regan Scott

  Name:   Regan Scott   Title:   Managing Director For any Lender requiring a
second signature line:   By  

/s/ Armen Panossian

  Name:   Armen Panossian   Title:   Managing Director

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

 

Name of Lender:   Z Capital Credit Partners CLO 2015-1 Ltd.

 

  By: Z Capital CLO Management L.L.C., its Portfolio Manager   By: Z Capital
Group L.L.C, its Managing Member   By: James J. Zenni Jr., its President and CEO

 

  By  

/s/ James J. Zenni, Jr.

    Name:   James J. Zenni, Jr.     Title:   President & CEO For any Lender
requiring a second signature line:

 

Name of Lender:  

 

 

  By  

 

    Name:       Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO AMENDMENT NO. 1, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT DATED AS OF AUGUST 17, 2012, AS AMENDED AND RESTATED AS
OF AUGUST 7, 2015, AMONG NAVISTAR, INC., A DELAWARE CORPORATION, NAVISTAR
INTERNATIONAL CORPORATION, A DELAWARE CORPORATION, THE LENDERS PARTY THERETO
FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

The undersigned, by executing this signature page as a Lender, agrees (a) to the
terms of this Amendment Agreement and consents to the amendment of the Existing
Credit Agreement effected hereby and (b) on the terms and subject to the
conditions set forth in this Amendment Agreement and the Amended Credit
Agreement, to continue all of the Tranche B Term Loans held by such Lender under
the Existing Credit Agreement outstanding immediately prior to the Amendment
Effective Date as Tranche B Term Loans under the Amended Credit Agreement (as
such amount may be reduced prior to the Amendment Effective Date in the sole
discretion of the Administrative Agent by notice to such Lender).

 

Name of Lender:   Zilux Senior Loan Fund   BY: Guggenheim Partners Investment
Management, LLC as Investment Manager

 

  By  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person For any Lender requiring a
second signature line:   By     Name:     Title:  

 

☒ In addition to consenting to the Amendment Agreement, the above signed
institution also elects to roll on a cashless basis its Existing Tranche B Term
Loans into such Existing Tranche B Term Loans as amended by this Amendment
Agreement.



--------------------------------------------------------------------------------

Schedule I

New Lenders

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 233,394,240.90      

 

 

 

Total

   $ 233,394,240.90      

 

 

 